DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election  without traverse of election of Species A corresponding to claims 1-20 and 28-37 for prosecution on merits filed on 02/09/2021  is acknowledged.
Claims 21-27 are canceled. Therefore, Claims  1-20 and 28-37  are pending and have been considered below.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, 28-37  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over clams 1, 14 and 22 of copending Application No. 16/151316.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach system and method for neutralization of a target aerial vehicle, comprising: detecting a target aerial vehicle in flight; operating one or more counter-attack unmanned aerial vehicles (UAVs) to maintain an aerial vehicle capture countermeasure in a deployed position, the aerial vehicle capture countermeasure tethering the one or more counter-attack UAVs to a structure; and capturing the target aerial vehicle with the aerial vehicle capture countermeasure.
The only difference between the two applications is that 116/151316  teaches counter-attack UAVs are operable in a coordinated manner to capture the target aerial  vehicle.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-12, 14, 18-20 and 28-36 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramov et al. (USP 2019/0063881).
As per Claim 1, Abramov et al. ( Abramov) teaches, a system for neutralization of a target aerial vehicle,  ( via system 100, Figs. 1, 2d)) comprising: one or more counter-attack unmanned aerial vehicles (UAVs); ( via  UAV 102) an aerial vehicle detection system ( via C-RAM 110, Controller 108, Fig.2d) comprising at least one detection sensor operable to detect a target aerial vehicle in flight,  and operable to provide command data associated with the detected target aerial vehicle  ( via UAV  104) to the one or more counter-attack UAVs ( via UAVs 102); and an aerial vehicle capture countermeasure tethering   the one or more counter-attack UAVs to a structure, ( via target neutralization Device 234, including a deployable net 112) [0088] Figs. 1-2g) wherein, in response to receiving the command data, the one or more counter-attack UAVs are operable to move the aerial vehicle capture countermeasure ([0038-0046], [0079-0100], [0101]-0106], [0111], Figs. 1-2g).
However, Abamov does  not explicitly teach, the one or more counter-attack UAVs are operable to move the aerial vehicle capture countermeasure from a stowed position to a deployed position to capture the target aerial vehicle.
However, Abramov teaches,   [0111] : “Keeping the deployable net 112 with the defensive UAV 102 reduces uncertainty of net location, which may be stowed to reduce drag and error introduced by the net, whereby the net may be deployed about 25 meters or so prior to reaching the target. Therefore, the rigid netting frame 112b may fold, or otherwise collapse, when stowed to reduced drag and the risk of unwanted snagging by the net 112a. The rigid netting frame 112b may employ, for example, first 
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Abramov has the teachings of defensive UAVs 102 being capable of  moving the aerial vehicle capture countermeasure from a stowed position to a deployed position to capture the target aerial vehicle.
As per Claim 2, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, wherein the each of the one or more counter-attack UAVs comprises a flight body (via 102 , [0086-0087], [0093], [0101], Fig. 2a) and a flight control system supported about the flight body, the flight control system operable to facilitate flight of the counter-attack UAVs.  ( via 216, 220, 224, 222, 234, 226, Fig.2d)[0088]-[0095]).
As per Claim 3, Abramov teaches the limitation of Claim 2. However, Abramov further teaches, wherein each of the one or more counter-attack UAVs comprises at least one on-board sensor configured to detect a position of the target aerial vehicle, and wherein the flight control system comprises a flight controller operable to control autonomous flight of the counter-attack UAV based on the detected position of the target aerial vehicle.  (via 216, 220, 224, 222, 234, 226, Fig.2d) [0078], [0088]-[0095]).
As per Claim 4, Abramov teaches the limitation of Claim 3. However, Abramov further teaches, wherein the at least one on-board sensor comprises a camera movably coupled to the flight body and operable to modify a pointing position of the camera according to the detected position of the target aerial vehicle. ( [0020-0021], [0092], also see [0078], [0082], [0083], [0084], Fig.2d).
As per Claim 5, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, wherein the aerial vehicle detection system comprises an external aerial vehicle detection system associated with a ground-based structure to monitor an airspace, ( via 108, 110, 114, Fig.2d) wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect a plurality of target aerial vehicles.  [0079-0081], [0085-0089], Fig.2d).
As per Claim 6, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, a plurality of counter-attack UAVs  ( via 102 UAVs ) tethered to the structure by the aerial vehicle capture countermeasure, ( via Figs. 1-2g) wherein each counter-attack UAV comprises a communication device communicatively coupled to other communication devices of the other counter-attack UAV(s) to communicate respective positions of the plurality of counter-attack UAVs to facilitate coordinated flight of the plurality of counter-attack UAVs. ([0079-0100], [0101]-0106], [0111]).
As per Claim 7, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, wherein the aerial vehicle capture countermeasure comprises at least one flexible entangling element configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle. (via [0111], Fig. 1-2g). 
However, does not explicitly teach, disrupting operation of at least one rotary propeller device of the target aerial vehicle.
However, Abramov teaches, [0111]: When in close range to the target aircraft 104, the defensive UAV 102 may optionally deploy (pop-out) the deployable net 112 to increase the frontal area of the defensive UAV 102, thereby increasing the likelihood of striking the target aircraft 104. A deployable net 112 enables multiple passes, either by 
Therefore, it would have been obvious to one of ordinary skill in the art to recognize  that the deployable net 112  when tangles with the target UAV , it is obviously tangling with the rotary propellers in order to capture the target UAV. Therefore, Abramov has the teachings of net 112 disrupting operation of at least one rotary propeller device of the target aerial vehicle.
As per Claim 8, Abramov teaches the limitation of Claim 7. However, Abramov further teaches, wherein the at least one flexible entangling element comprises at least one of a net, filament, monofilament, braided filament, tendril, fiber, string, cord, strand, thread, rope, or wire.  ( via deployable net 112 , [0111], Figs. 1-2g).
As per Claim 9, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, wherein each of the one or more counter-attack UAVs is electrically coupled to an external power source for powering the one or more counter- attack UAVs. ( [0081])  ([0113-0125]), Figs. 4-5c).
As per Claim 10, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, wherein the aerial vehicle capture countermeasure comprises a net.  (deployable net 112 , [0111], Figs. 1-2g).
As per Claim 11, Abramov teaches the limitation of Claim 10. However, Abramov further teaches, wherein the net is configured to be moveable from a stowed position to a deployed position in response to flight of the one or more counter- attack UAVs.  ( [0111]).
As per Claim 12, Abramov teaches the limitation of Claim 11. However, Abramov further teaches, further comprising at least one storage device associated with the structure and configured to store at least a portion of the net when in the stowed position, and to facilitate deployment of the net when moved to the deployed position.  ([0101]-[0111]).
As per Claim 14, Abramov teaches the limitation of Claim 10. However, Abramov further teaches, a plurality of counter-attack UAVs tethered to the structure by the net, wherein the plurality of counter-attack UAVs are operable in a coordinated manner to move the net, after being moved to the deployed position, to a capture position based on the position of the detected target aerial vehicle. ([0111]Figs. 1-2g).
As per Claim 18, Abramov teaches the limitation of Claim 10. However, Abramov further teaches, a plurality of counter-attack UAVs tethered to the net and operable in a coordinated manner to support the net in the deployed position to define a perimeter net area.  ( see [0111], Figs. 1-2g).
As per Claim 19, Abramov teaches the limitation of Claim 18. However, Abramov further teaches, the system   further comprising at least one external power source electrically coupled to each of the counter-attack UAVs to facilitate extended flight time and to maintain the perimeter net area.   ([0113-0125]), Figs. 4-5c).
As per Claim 20, Abramov teaches the limitation of Claim 1. However, Abramov further teaches, wherein the command data comprises at least one of aerial vehicle capture countermeasure deployment command data, target aerial vehicle detection data, counter-attack UAV control data, or a combination thereof.  [0079-0090]) [0101]-[0106]).
Claim 28 is being rejected using the same rationale as claim 1.
As per Claim 29 Abramov teaches the limitation of Claim 28. However, Abramov further teaches, wherein detecting the target aerial vehicle further comprises tracking a dynamic flight position with an aerial vehicle detection system. ([0079]-[0100]).
As per Claim 30 Abramov teaches the limitation of Claim 28. However, Abramov further teaches, wherein operating one or more counter- attack UAVs comprises operating a plurality of counter-attack UAVs, the method further comprising communicating position data to  the plurality of counter-attack UAVs to facilitate coordinated flight, the plurality of counter-attack UAVs tethered together by the aerial vehicle capture countermeasure. ([0038-0046], [0079-0093] [0101-0111]). 
As per Claim 31 Abramov teaches the limitation of Claim 30. However, Abramov further teaches, the method further comprising coordinating flight of the plurality of counter-attack UAVs to deploy the aerial vehicle capture countermeasure from a stowed position to a deployed position.  ([0111]).
As per Claim 32 Abramov teaches the limitation of Claim 28. However, Abramov further teaches, coordinating flight of the ([0111]).
As per Claim 33 Abramov teaches the limitation of Claim 28. However, Abramov further teaches, wherein detecting the target aerial vehicle comprises autonomously detecting the target aerial vehicle and autonomously tracking the target aerial vehicle. ([0079-0090] [0101-0111]). 
As per Claim 34 Abramov teaches the limitation of Claim 28. However, Abramov further teaches, transmitting command data, associated with the detected target aerial vehicle, from an aerial vehicle detection system to the one or more counter-attack UAVs.  ([0079-0093] [0101-0111]).
As per Claim 35 Abramov teaches the limitation of Claim 28. However, Abramov further teaches, powering the plurality of counter-attack UAV with an external power source for extended flight time of the plurality of counter-attack UAVs.  ([0113-0125]), Figs. 4-5c).
As per Claim 36, Abramov teaches the limitation of Claim 28. However, Abramov further teaches, wherein detecting the target aerial vehicle further comprises operating a plurality of detection sensors associated with a ground structure to generate position data associated with the target aerial vehicle, the method further comprising continuously communicating the position data to the one or more counter-attack UAVs.  ([0079-0093] [0101-0111]).

Allowable Subject Matter
Claims 13, 15-17 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.